ALKALINE DRY CELL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, the Applicant discloses the amount of the negative electrode active material contained in the negative electrode is from 176 to 221 parts by mass relative to 100 parts by mass of water contained in the electrolytic solution (Claim 1) and the amount of the negative electrode active material contained in the negative electrode is from 350 to 394 parts by mass relative to 100 parts by mass of water contained in the electrolytic solution for the negative electrode (Claim 5). 
However, there is no explanation for why these vastly different ranges are needed for the same variable, which is the amount of the negative electrode active material. Further, how are these two very different ranges even determined? Paragraph 0019 of the published specification discloses the amount of the negative electrode active material contained in the negative electrode is, for example, determined through taking apart the dry cell to take out the negative electrode and then analyzing the negative electrode by ICP, however this still does not explain the two different ranges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Uzuka et al. (US 2013/0065112 A1) and further in view of Toshiaki et al. (JP S61-208753 A).
Regarding claims 1-3, Uzuka et al. teach an alkaline dry cell (Abstract) comprising a positive electrode (Paragraph 0089, fig. 1, element 2); a negative electrode (Paragraph 0092, fig. 1, element 3); a separator disposed between the positive electrode and the negative electrode (Paragraph 0094, fig. 1, element 4); and an electrolytic solution contained in the positive (Paragraph 0082 discloses a potassium hydroxide electrolyte.), wherein
the electrolytic solution contains an alkaline aqueous solution (Paragraph 0082);
the negative electrode contains an additive and a negative electrode active material containing zinc (Paragraph 0092 discloses a zinc alloy powder with a gelling agent.);
the amount of the negative electrode active material contained in the negative electrode is from 176 to 221 parts by mass relative to 100 parts by mass of water contained in the electrolytic solution (Paragraph 0092 discloses 180-218 parts by weight.); and
However, Uzuka does not teach wherein the additive contains at least one selected from the group consisting of benzoic acid, phthalic acid, isophthalic acid, and salts of the foregoing; the amount of the additive contained in the negative electrode is from 0.1 to 1.0 part by mass relative to 100 parts by mass of the negative electrode active material.
Toshiaki et al. teach a zinc or zinc alloy for use as a negative active material for an electrode also comprising an additive such as benzoic acid (Abstract). Further, the amount of the additive contained in the negative electrode is from 0.1 to 1.0 (or 0.1 to 0.5) part by mass relative to 100 parts by mass of the negative electrode active material (Page 5, last paragraph discloses 0.001-1 mol/L benzoic acid based on zinc which, for 20 grams of zinc, is 0.006-6 part by mass relative to zinc.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Uzuka with Toshiaki in order to prevent production of hydrogen gas and corrosion.
Regarding claim 5, the combination of Uzuka and Toshiaki teach the alkaline dry cell of claim 1. However, they do not teach wherein the amount of the negative electrode active material contained in the negative electrode is from 350 to 394 parts by mass relative to 100 parts by mass of water contained in the electrolytic solution for the negative electrode.
However, Uzuka et al. teach the production of the negative electrode in paragraph 0092 which is substantially identical in process to the claimed invention.
2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 6, the combination of Uzuka and Toshiaki teach the alkaline dry cell of claim 1. Further, Uzuka et al. teach wherein the positive electrode contains manganese dioxide (Paragraph 0089). However, they do not teach wherein the positive electrode contains manganese dioxide in an amount ranging from 457 to 507 parts by mass relative to 100 parts by mass of water contained in the electrolytic solution.
However, Uzuka et al. teach the production of the positive electrode in paragraph 0089 which is substantially identical in process to the claimed invention.
2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Allowable Subject Matter
Claim 4 is allowed.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references teach the subject matter of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729